OPINION — AG — **** LAND OFFICE — FIELDMEN — EMPLOYMENT **** FIELDMEN FOR THE LAND OFFICE ARE UNDER THE DIRECTION OF THE SECRETARY TO THE COMMISSIONER OF THE LAND OFFICE AND MAY WORK AT HIS DISCRETION SUBJECT TO 74 O.S. Supp. 1968, SECTION 1404[74-1404] [74-1404] WHICH PROHIBITS ANY STATE EMPLOYEE FROM ACCEPTING OUTSIDE EMPLOYMENT WHICH MIGHT IMPAIR THE EMPLOYEE'S EFFICIENCY IN HIS STATE POSITION. THE FIELDMEN MAY BE FURNISHED SUPPLIES, EQUIPMENT AND TELEPHONES TO BE USED IN PERFORMING THEIR DUTIES OUT OF THEIR HOMES SO LONG AS THEY ARE USED STRICTLY FOR STATE PURPOSES. CITE: 64 O.S. 1961 3 [64-3], 74 O.S. 1968 Supp., 285 [74-285](40) DAVID L. RUSSELL